DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  With respect to claim 10, the drawings do not show a corresponding recess on the opposite side of a single sided polishing/sanding member. The examiner only notes a single recess in fig. 21, with fig. 21 being the only figure referring to a single sided polishing /sanding member. This must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the implied language of “This invention refers to”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  inconsistent use of terminology, the hand-guided power tool and double-sided power tool refer to the same thing.  Appropriate correction is required.
Claim 14 and 20 are objected to because the claims refer to another claim, independent claims 1 and 6 within the body of the claim. An alternative would be to incorporate all of the structure of claim 1 or claim 6 within the body of claim 14 or 20 instead of referring back to claim 1 or 6.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: release mechanism in claim 19. This is interpreted to be the release mechanism 64 described in the figures and specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the recess" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim  10 recites the limitation "the recess" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US Pat 6349446 B1)  in view  of Wurst (DE-19824387-A1).
With respect to claim 1, Krause discloses a double-sided polishing or sanding member (12, fig. 1) for releasable (abstract) attachment to a hand-guided power tool (28), the double-sided polishing or sanding member having an essentially disc-shaped (14) form with an areal extension (from center 24 to edge 20, fig 6) and two sides (14 and 16, fig. 6), and a reinforcement plate (18) located inside the double-sided polishing or sanding member and extending in the areal extension , the reinforcement plate having a central attachment portion (18) for releasable attachment (fig. 5) of one of the two sides of the double-sided polishing or sanding member to a tool shaft (44) of the double-sided power tool.
Krause does not disclose that that the central attachment portion of the reinforcement plate comprises at least one magnetic element adapted for interaction with at least one respective magnetic element directly or indirectly attached to the tool shaft of the double-sided power tool, in order to hold and secure the double-sided polishing or sanding member in respect to the tool shaft in an axial direction extending parallel to a rotational axis of the double-sided polishing or sanding member.
Wurst, in the same field of endeavor, teaches of a central attachment portion (137, fig. 8) comprising at least one magnetic element (138) adapted for interaction with at least one respective magnetic element (139 which is part of the shaft and is ferromagnetic in nature per [0101]) directly or indirectly attached to the tool shaft of the in order to hold and secure the double-sided polishing or sanding member (142) in respect to the tool shaft in an axial direction extending parallel to a rotational axis of the double-sided polishing or sanding member.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Krause so that the central attachment portion comprises a magnetic element for interaction with the tool shaft because this allows the tool shaft to be gripped and releasable by hand after overcoming the magnetic force (Wurst, [0102]).
With respect to claim 2, Krause discloses: wherein the double-sided polishing or sanding member comprises two layers (fig. 2) of polishing or sanding material, each layer (14 and 16) extending parallel to the areal extension of the reinforcement plate, one layer attached to each side of the reinforcement plate, and an external surface (pointed directly to by 14 on of the layers) opposite to the reinforcement plate of each layer forming a respective working surface of the double-sided polishing or sanding member, with which a surface of a workpiece can be polished or sanded.
With respect to claim 3, Krause discloses: wherein the working surfaces of the two layers in the axial direction extend beyond (see fig. 3 wherein the surfaces extend beyond the central attachment portion 18 in both directions) the central attachment portion of the reinforcement plate on the respective sides of the double-sided polishing or sanding member. 
With respect to claim 4, Krause discloses: wherein the two layers of polishing or sanding material are either fixedly attached to the reinforcement plate, including by means of gluing (col 2 lines 41-49 show that is known and obvious to glue parts of polishing members together and gluing would be a means to adhere and seal the reinforcement plate to the as the plate is secured and sealed to the material on both sides), welding, co-molding, or the two layers of polishing or sanding material are releasably attached to the reinforcement plate including in particular by means of a hook-and-loop-connection or an adhesive connection.
It is noted by the use of the term “including” the claim is not limited to the listed means of attachment.
With respect to claim 5, Krause discloses: wherein the central attachment portion of the reinforcement plate comprises a respective recess (the recesses on the polishing member are pointed to by 22 and 24 in fig. 6, connecting the recess 34 in the central attachment portion) on each side of the double-sided polishing or sanding member, respective the recesses having a not rotation-symmetric (the recesses are hexagonal) internal circumferential form in a plane extending parallel to the areal extension , the respective recesses each further being further adapted to receive (see fig 3 and fig 5 for the attachment of the tool)  a respective protrusion directly or indirectly attached to the tool shaft in a torque-proof manner and having a not rotation-symmetric external (hexagonal head 44)  circumferential form corresponding to the not rotation- symmetric internal circumferential form of the respective recesses, whereby the central attachment portion is adapted to receive a torque (this is what the intended function of the tool is, as it is motorized) from the tool shaft and to transmit the torque to the double-sided polishing or sanding member during operation of the hand-guided power tool.
With respect to claim 20, Krause in view of Wurst teaches a hand-guided power tool comprising: a tool housing and an electric or pneumatic motor located therein; a tool shaft driven by the electric or pneumatic motor; a polishing or sanding member releasably attached to the tool shaft, the polishing or sanding member having an essentially disc-shaped form with an areal extension; and a reinforcement plate located in the areal extension, the reinforcement plate having a central attachment portion for releasable attachment of the polishing or sanding member to the tool shaft , characterized in that the hand-guided power tool comprises the double- sided polishing or sanding member according to claim 1.
Krause teaches of the polishing member in claim 1, usable with a hand guided power tool (28) with a tool housing (exterior surface of 28) with a motor (col. 2 line 61 discloses that the tool is the motor itself). While it is not magnetic in Krause, Wurst teaches an extension of the shaft (Wurst, 139) is magnetic. It would have been obvious in light of the teachings of Wurst to have made the shaft of the tool of Krause to be magnetic for the purpose of providing a means to couple to the magnetic plate of Wurst, which is explained in the above rejections, as it was intended to be a means for which the tool is attached in Wurst. See [0101] in Wurst for the means of tool attachment being magnetic.
With respect to claim 21, Krause in view of Wurst teaches: wherein the at least one magnetic element is provided in or constitutes a base section of the recess, as incorporating the magnetic element of Wurst into Krause would result in this claimed limitation. The magnetic element in Wurst is provided for inside a recess and comprises a base section of such recess.
With respect to claim 22, Krause in view of Wurst teaches that the at least one magnetic element, which is provided in or constitutes a base section of the recess on a first side of the double-sided polishing or sanding member is identical to the at least one magnetic element, which is provided in or constitutes a corresponding base section of a corresponding the recess on a second side of the single-sided polishing or sanding member opposite to the first side.
This is in view of the disclosure of Krause that provide for (col 3, lines 49 to col 4 line 7) complimentary openings that couple to the tool shaft. Thus, it would have been obvious in view of the teachings of Wurst to provide for the magnetic member to be identical on both sides as  the intention of Krause is provide a means to couple to the motor on both sides.  
With respect to claim 23, Krause discloses: wherein one or more of the of  the recesses has have a polygonal form, including in particular a hexagonal form (the recess has an hexagonal form) , or particularly preferred the form of an even hexagon, in a plane extending parallel to the areal extension.

    PNG
    media_image1.png
    712
    859
    media_image1.png
    Greyscale

Annotated Fig A, (Krause, fig. 6) 

With respect to claim 24, Krause discloses: wherein one or more of the recesses is are formed (at least in part, see fig 3 wherein the recess continues from the surface of the material into the reinforcement plate) by depressions in the central attachment portion of the reinforcement plate and/or by means of one or more circumferential wall portions protruding (see annotated fig. A)  from the reinforcement plate in a direction substantially essentially perpendicular (it is perpendicular to the aerial extension) to the areal extension, the depressions and/or the one or more circumferential wall portions forming an inner circumference in the not rotation-symmetric internal circumferential form (hexagonal) of the one or more recesses.
With respect to claim 25, Krause in view of Wurst teaches: wherein the at least one magnetic element of the central attachment portion of the reinforcement plate comprises at least one permanent magnet (Wurst, [0101] wherein the magnetic element 138, as part of 135 is a permanent magnet to couple to 139 which is ferromagnetic) and/or at least one ferromagnetic element.

Claim(s) 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US Pat 6349446 B1)  in view  of Wurst (DE-19824387-A1) and Koenig (DE 29923017 U1)

With respect to claim 6: Krause discloses: a polishing or sanding member (12, fig. 1) for releasable (abstract) attachment to a hand-guided power tool , the polishing or sanding member having an essentially disc-shaped form (14) with an areal extension (from center 24 to edge 20, fig 6), and comprising a reinforcement plate (18) extending in the areal extension , to which a layer of polishing or sanding material is attached and which comprises a central attachment portion (34) for releasable attachment (fig. 3 and fig. 5) of one side of the single-sided polishing or sanding member to a tool shaft (44, fig. 1) of the hand- guided power tool, 
Krause does not disclose that the central attachment portion of the reinforcement plate comprises at least one magnetic element adapted for interaction with at least one respective magnetic element directly or indirectly attached to the tool shaft of the hand- guided power tool , in order to hold and secure the single-sided polishing or sanding member in respect to the tool shaft in an axial direction extending parallel to a rotational axis of the single-sided polishing or sanding member.
Wurst, in the same field of endeavor, teaches of a central attachment portion (137, fig. 8) comprising at least one magnetic element (138) adapted for interaction with at least one respective magnetic element (139 which is part of the shaft and is ferromagnetic in nature per [0101]) directly or indirectly attached to the tool shaft of the in order to hold and secure the double-sided polishing or sanding member (142) in respect to the tool shaft in an axial direction extending parallel to a rotational axis of the single-sided polishing or sanding member.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Krause so that the central attachment portion comprises a magnetic element for interaction with the tool shaft because this allows the tool shaft to be gripped and releasable by hand after overcoming the magnetic force (Wurst, [0102]).
It is known in the art to have a single sided polishing or sanding member with an handheld tool, with the single-sided polishing/sanding member coupled magnetically to the shaft of said the power tool. This is shown by Koenig, where Koenig teaches a grinding member 42, designed for the purpose of abrasive machining of surfaces on components made of metal, stone, glass, plastic or other materials, grinding machines are usually used which carry a rigid or elastic grinding body, for example a grinding wheel, wherein the latter is rotationally driven ([0003]), wherein the member is magnetically attached ([0002]). As shown by Koenig, single sided members may be more suitable for particular purposes. The double-sided member of Wurst is used for a different purpose (Wurst, col. 2 lines 50-59). As a result of this teaching, it is known and obvious in the art to have made the polishing member of Wurst in view of Krause single-sided because single sided member are used for different purposes. Additionally, Wurst teaches one can make both sides of a double-sided polishing/sanding member of a different material (Col 2, lines 56-59) for different purposes, showing that a single sided sanding/polishing member (or to utilize only one side, depending on the material selected) may also be appropriate for different purposes, depending on the needs of a user, in view of the purposes of the sanding/polishing member of Koenig.
It is also noted that the claimed structure does not explicitly exclude polishing/sanding members with two layers of material.
With respect to claim 7, Krause discloses: wherein the central attachment portion of the reinforcement plate comprises a recess (recess 24) on one side of the single-sided polishing or sanding member, the recess having a not rotation-symmetric (it is hexagonal) internal circumferential form in a plane extending parallel to the areal extension, the recess further being adapted (see fig. 5) to receive a protrusion directly or indirectly attached to the tool shaft in a torque-proof manner and having a not rotation- symmetric external circumferential form (42 in fig. 1) corresponding to the not rotation-symmetric internal circumferential form of the recess, whereby the central attachment portion is adapted (this is how the tool functions as it is spun by the motor in 28) to receive a torque from the tool shaft and to transmit the torque to the single-sided polishing or sanding member during operation of the hand-guided power tool.
With respect to claim 8, Krause discloses: wherein the layer of polishing or sanding material extends parallel to the areal extension of the single-sided polishing or sanding member and is fixedly attached to the reinforcement plate on a side opposite to the central attachment portion, including by means of (col 2 lines 41-49 show that is known and obvious to glue parts of polishing members together and gluing would be a means to adhere and seal the reinforcement plate to the as the plate is secured and sealed to the material on both sides), welding or co-molding.
With respect to claim 9, Krause in view of Wurst teaches: wherein the at least one magnetic element is provided in or constitutes a base section of the recess, as incorporating the magnetic element of Wurst into Krause would result in this claimed limitation. The magnetic element in Wurst is provided for inside a recess and comprises a base section of such recess.
With respect to claim 10, Krause in view of Wurst teaches that the at least one magnetic element, which is provided in or constitutes a base section of the recess on a first side of the single-sided polishing or sanding member is identical to the at least one magnetic element, which is provided in or constitutes a corresponding base section of a corresponding the recess on a second side of the single-sided polishing or sanding member opposite to the first side.
This is in view of the disclosure of Krause that provide for (col 3, lines 49 to col 4 line 7) complimentary openings that couple to the tool shaft. Thus, it would have been obvious in view of the teachings of Wurst to provide for the magnetic member to be identical on both sides as  the intention of Krause is provide a means to couple to the motor on both sides.  
With respect to claim 11, Krause discloses: wherein one or more of the of  the recesses has have a polygonal form, including in particular a hexagonal form (the recess has an hexagonal form) , or particularly preferred the form of an even hexagon, in a plane extending parallel to the areal extension.

    PNG
    media_image1.png
    712
    859
    media_image1.png
    Greyscale

Annotated Fig A, (Krause, fig. 6) 
With respect to claim 12, Krause discloses: wherein one or more of the recesses is are formed (at least in part, see fig 3 wherein the recess continues from the surface of the member into the reinforcement plate) by depressions in the central attachment portion of the reinforcement plate and/or by means of one or more circumferential wall portions protruding (see annotated fig. A)  from the reinforcement plate in a direction substantially essentially perpendicular (it is perpendicular to the aerial extension) to the areal extension, the depressions and/or the one or more circumferential wall portions forming an inner circumference in the not rotation-symmetric internal circumferential form (hexagonal) of the one or more recesses.
With respect to claim 13, Krause in view of Wurst teaches: wherein the at least one magnetic element of the central attachment portion of the reinforcement plate comprises at least one permanent magnet (Wurst, [0101] wherein the magnetic element 138, as part of 135 is a permanent magnet to couple to 139 which is ferromagnetic) and/or at least one ferromagnetic element.
With respect to claim 14, Krause in view of Wurst teaches: a hand-guided power tool comprising- a tool housing and an electric or pneumatic motor located therein, further comprising a tool shaft driven by the electric or pneumatic motor and a polishing or sanding member releasably attached to the tool shaft , the polishing or sanding member having an essentially disc-shaped form with an areal extension, and comprising a reinforcement plate located in the areal extension,  the reinforcement plate having a central attachment portion for releasable attachment of the polishing or sanding member to the tool shaft , characterized in that the hand-guided power tool comprises the single- sided a-polishing or sanding member.
Krause teaches of the polishing member in claim 6, usable with a hand guided power tool (28) with a tool housing (exterior surface of 28) with a motor (col. 2 line 61 discloses that the tool is the motor itself). While it is not magnetic in Krause, Wurst teaches an extension of the shaft (Wurst, 139) is magnetic. It would have been obvious in light of the teachings of Wurst to have made the shaft of the tool of Krause to be magnetic for the purpose of providing a means to couple to the magnetic plate of Wurst, which is explained in the above rejection, as it was intended to be a means for which the tool is attached in Wurst. See [0101] in Wurst for the means of tool attachment being magnetic.
With respect to claim 15, Krause in view of Wurst teaches wherein a protrusion is directly or indirectly attached to the tool shaft in a torque-proof manner (this is provided for in the hexagonal part 42 in in Krause), the protrusion having a not rotation-symmetric (hexagonal) external circumferential form corresponding to an internal circumferential form (34 in Krause is hexagonal) of a recess (see rejection for claim 12) of the central attachment portion of the reinforcement plate (18, Krause) of the polishing or sanding member. Also, see above rejections.
With respect to claim 16, Krause in view of Wurst teaches wherein the protrusion has a polygonal external circumferential form, including in particular a hexagonal form (the protrusion 42 in Krause is hexagonal), or particularly preferred the form of an even hexagon, in a plane extending perpendicular to a rotational axis of the tool shaft.
With respect to claim 17, Krause in view of Wurst teaches, wherein the tool shaft of the hand-guided power tool, including in particular a protrusion directly or indirectly attached to the tool shaft, comprises at least one respective magnetic element adapted for interaction with at least one magnetic element of the central attachment portion of the reinforcement plate of the polishing or sanding member, in order to hold and secure the polishing or sanding member in respect to the tool shaft in an axial direction extending parallel to a rotational axis of the tool shaft. 
The protrusion (139) of the shaft of Wurst is ferromagnetic [0101]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the protrusion 42 in Krause magnetic as this provides a means (Wurst, [0101])  for connecting to the magnetic part that was added to Krause to the polishing pad of claim 6, as explained in the rejection for claim 6. The reasoning for adding the corresponding magnetic part to the central attachment portion is explained in the rejection for claim 6. 
With respect to claim 18, Krause in view of Wurst teaches, wherein the at least one respective magnetic element of the tool shaft comprises at least one permanent magnet and/or at last one ferromagnetic element (the magnetic element of the shaft is ferromagnetic as in Wurst [0101]).
Krause in view of Wurst and Koenig, with respect to claim 1, do not teach the 112(f) equivalents of the disclosed release mechanism for supporting release and/or separation of the polishing or sanding member from the tool shaft, the release mechanism forming preferably making an integral part of the hand-guided power tool.
However, Koenig also teaches of a mechanism to cause release of a magnetic polishing/sanding member. Koenig teaches in [0033]-[0035] that one can include a mechanism with a grip that a user can spin that causes separation of the magnetic polishing/sanding member, so that the polishing/sanding member can be exchanged.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the mechanism of Koenig into Krause in view of Wurst and Koenig, so that the distance between the polishing/sanding member can be increased, therefore reducing the magnetic attraction, (Koenig, [0035]) as a result enabling the sanding/polishing member to be easily removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/            Examiner, Art Unit 3723                                                                                                                                                                                            




/JOSEPH J HAIL/            Supervisory Patent Examiner, Art Unit 3723